DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45-48 and 56-59 are rejected under 35 USC § 103 as being unpatentable over Uchino (Uchino; Katsuhide et al., US 20070057873 A1). 
Regarding claim 45, Uchino discloses a pixel circuit (Uchino describes a pixel circuit 201; see Fig. 13, [0165]-[0166]), 
of a display system (Uchino describes an image display device, or a display system; see [0001]), comprising: 
a drive transistor including a gate terminal, a first terminal, and a second terminal, and arranged to convey, via a conductive path between the second terminal of the drive transistor and a light emitting device, a drive current through the light emitting device according to a voltage across the gate terminal and the first terminal (Uchino, describes a drive transistor 211 conducting a current through a light emitting device 214, depending on an applied gate to source voltage; see Fig. 13, equation 1 at [0023], [0171], [0179], [0192]); 
and a feedback capacitor connected between a node along the conductive path and the gate terminal of the drive transistor for generating changes in said voltage across the gate and the first terminal of the drive transistor in response to voltage changes at the node (Uchino describes a feedback capacitor C211 connected from a light emitting device 214 anode to a gate of a drive transistor 211, holding a drive transistor’s current conduction constant, or stable even when an EL light emitting element 214 deteriorates in its I-V characteristic; see Fig. 13, [0172], [0192], [0194]). 
Uchino differs from the instant invention only in that Uchino does not appear to explicitly disclose: a display system.
However, Uchino does disclose an image display device or a display system 1, which is formed of a display panel 2 containing an address driver WSCN, a data driver HSEL, and a plurality of pixel circuits PXLC (Uchino; see Fig. 1, [0001], [0007]), and which one of ordinary skill in the art before the effective filing date would have recognized as equivalent to the instant application’s display system. 
Regarding claim 46 (new), Uchino discloses the pixel circuit according to claim 45, wherein 
the feedback capacitor capacitively couples the gate terminal of the drive transistor to the node to automatically correct for voltage instabilities at the light emitting device (Uchino describes a feedback capacitor C211 connected from a light emitting device 214 anode to a gate of a drive transistor 211, holding a drive transistor’s current conduction constant, or stable even when an EL light emitting element 214 deteriorates in its I-V characteristic; see Fig. 13, [0172], [0192], [0194]; one of ordinary skill in the art before the effective filing date would have inferred that Uchino’s feedback capacitor holding the current through the light emitting device constant when the light emitting device current to voltage characteristic changes directly implies negative feedback opposing a change from an expected quantity). 
The motivation to combine presented prior applies equally here.
Regarding claim 47 (new), Uchino discloses the pixel circuit according to claim 45, wherein 
in response to a voltage increase at the node caused by an increase in current through the light emitting device, the feedback capacitor is capable of generating a corresponding decrease in the voltage across the gate terminal and the first terminal of the drive transistor to cause the current through the drive transistor to decrease (Uchino describes a feedback capacitor C211 connected from a light emitting device 214 anode to a gate of a drive transistor 211, holding a drive transistor’s current conduction constant, or stable even when an EL light emitting element 214 deteriorates in its I-V characteristic; see Fig. 13, [0172], [0192], [0194]; one of ordinary skill in the art before the effective filing date would have inferred that Uchino’s feedback capacitor holding the current through the light emitting device constant when the light emitting device current to voltage characteristic changes directly implies negative feedback opposing a change from an expected quantity). 
The motivation to combine presented prior applies equally here.
Regarding claim 48 (new), Uchino discloses the pixel circuit according to claim 45, wherein 
in response to a voltage decrease at the node caused by a decrease in current through the light emitting device, the feedback capacitor is capable of generating a corresponding increase in the voltage across the gate terminal and the first terminal of the drive transistor to cause the current through the drive transistor to increase (Uchino describes a feedback capacitor C211 connected from a light emitting device 214 anode to a gate of a drive transistor 211, holding a drive transistor’s current conduction constant, or stable even when an EL light emitting element 214 deteriorates in its I-V characteristic; see Fig. 13, [0172], [0192], [0194]; one of ordinary skill in the art before the effective filing date would have inferred that Uchino’s feedback capacitor holding the current through the light emitting device constant when the light emitting device current to voltage characteristic changes directly implies negative feedback opposing a change from an expected quantity). 
The motivation to combine presented prior applies equally here.
Regarding claim 56 (new), Uchino discloses the pixel circuit according to claim 45, wherein 
the light emitting device is an organic light emitting diode, and wherein the feedback capacitor is connected via the node to an anode terminal of the organic light emitting diode (Uchino describes a feedback capacitor C211 connected from an organic light emitting device 214 anode to a gate of a drive transistor 211, holding a drive transistor’s current conduction constant, or stable even when an EL light emitting element 214 deteriorates in its I-V characteristic; see Fig. 13, [0166], [0172], [0192], [0194]).
The motivation to combine presented prior applies equally here.
Regarding claim 57 (new), Uchino discloses disclose the pixel circuit according to claim 45, wherein 
the drive transistor is an n-type or p-type thin film transistor (Uchino shows an n-type driver 211; see Fig. 13, [0067]; Kawabe shows a p-type driver 2; see Fig. 4, [0018]).
The motivation to combine presented prior applies equally here.
Regarding claim 58 (new), Uchino discloses a display system (Uchino describes an image display device, or a display system; see [0001]) comprising 
a plurality of pixel circuits (Uchino describes a plurality of pixel circuits PXLC; see Fig. 1, [0001], [0007]),  
each pixel circuit including: a drive transistor including a gate terminal, a first terminal, and a second terminal, and arranged to convey, via a conductive path between the second terminal of the drive transistor and a light emitting device, a drive current through the light emitting device according to a voltage across the gate terminal and the first terminal (Uchino, describes a drive transistor 211 conducting a current through a light emitting device 214, depending on an applied gate to source voltage; see Fig. 13, equation 1 at [0023], [0171], [0179], [0192]); 
and a feedback capacitor connected between a node along the conductive path and the gate terminal of the drive transistor for generating changes in said voltage across the gate and the first terminal of the drive transistor in response to voltage changes at the node (Uchino describes a feedback capacitor C211 connected from a light emitting device 214 anode to a gate of a drive transistor 211, holding a drive transistor’s current conduction constant, or stable even when an EL light emitting element 214 deteriorates in its I-V characteristic; see Fig. 13, [0172], [0192], [0194]). 
Uchino differs from the instant invention only in that Uchino does not appear to explicitly disclose: a display system.
However, Uchino does disclose an image display device or a display system 1, which is formed of a display panel 2 containing an address driver WSCN, a data driver HSEL, and a plurality of pixel circuits PXLC (Uchino; see Fig. 1, [0001], [0007]), and which one of ordinary skill in the art before the effective filing date would have recognized as equivalent to the instant application’s display system. 
 Regarding claim 59 (new), Uchino discloses the display system according to claim 58, wherein 
each pixel circuit is configured such that the feedback capacitor capacitively couples the gate terminal of the drive transistor to the node to automatically correct for voltage instabilities at the light emitting device (Uchino describes a feedback capacitor C211 connected from a light emitting device 214 anode to a gate of a drive transistor 211, holding a drive transistor’s current conduction constant, or stable even when an EL light emitting element 214 deteriorates in its I-V characteristic; see Fig. 13, [0172], [0192], [0194]; one of ordinary skill in the art before the effective filing date would have inferred that Uchino’s feedback capacitor holding the current through the light emitting device constant when the light emitting device current to voltage characteristic changes directly implies negative feedback opposing a change from an expected quantity).
The motivation to combine presented prior applies equally here.

Claims 49-53 are rejected under 35 USC § 103 as being unpatentable over Uchino (Uchino; Katsuhide et al., US 20070057873 A1) in view of Kawabe (Kawabe; Kazuyoshi, US 20110084993 A1). 
Regarding claim 49 (new), Uchino discloses the pixel circuit according to claim 45, further comprising: 
a switching circuit connected to a select line capable of selectively coupling the gate terminal of the drive transistor to a data line for charging a storage capacitor of the pixel circuit and programming the pixel circuit according to programming information (Uchino describes a transistor 212 selectively programming a pixel circuit 202 by connecting a data line DTL201 to a gate terminal of a driver transistor 211; see Fig. 13). 
In the interest of compact prosecution, this action includes a narrower-than-claimed feature of a separate storage capacitance connected from a driver transistor gate node to a voltage supply line, leading to a conclusion that Uchino differs from the instant invention in that Uchino does not a disclose: a separate storage capacitance connected from a driver transistor gate node to a voltage supply line, as is implied by the clause “for charging a storage capacitor”. 
However, in an analogous field of endeavor, Kawabe discloses a pixel circuit (Kawabe describes a pixel circuit 15 connected to data line 8; see, Fig. 4, [0001], [0019], [0028]) containing 
a storage capacitor connected to the gate terminal for storing programming voltages conveyed via the data line (Kawabe describes a transistor 3 gate controlled by a selection line 9 to program a pixel 15 by charging a storage capacitor 6 to a value which controls a current conducted by a drive transistor 2 channel through a light emitting device 1; see, Figs. 2, 3, 4, [0018]-[0025], [0028]-[0030], [0034]).
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Uchino’s display system pixel circuit containing a drive transistor controlling current through a light emitting device, and a feedback capacitor reducing current variations, with Kawabe’s pixel circuit containing a storage capacitor connected to the gate terminal for storing programming voltages conveyed via the data line, especially when considering the motivation to modify Uchino with Kawabe arising from the stated desire to reduce display non-uniformity by reducing uncontrolled circuit characteristics (Kawabe; see [0033]). 
Regarding claim 50 (new), Uchino and Kawabe disclose the pixel circuit according to claim 49, wherein 
the switching circuit includes a first switch transistor connected to a first select line capable of selectively connecting the gate terminal of the drive transistor to the data line (Uchino describes a selection line WSL201 selectively enabling a transistor 212 to write to, or program a pixel circuit 202 by connecting a data line DTL201 to a drive transistor 211’s gate terminal node ND212; see Fig. 13, [0163], [0166]-[0167], [0169], [0170], [0172]; Kawabe describes a transistor 3 gate controlled by a selection line 9 to program a pixel 15 by charging a storage capacitor 6 to a value which controls a current conducted by a drive transistor 2 channel through a light emitting device 1; see, Figs. 2, 3, 4, [0018]-[0025], [0028]-[0030], [0034]). 
The motivation to combine presented prior applies equally here.
Regarding claim 51 (new), Uchino and Kawabe disclose the pixel circuit according to claim 50, wherein 
the switching circuit further includes a programming capacitor, and a second switch transistor connected to a second select line capable of selectively connecting the gate terminal of the drive transistor to a current path through the drive transistor, and wherein the first switch transistor is capable of selectively coupling the gate terminal of the drive transistor to the data line via the programming capacitor (Kawabe describes a transistor 3 gate controlled by a selection line 9 to program a pixel 15 by charging a storage or programming capacitor 6 from data line 8 through a coupling capacitor 7 to a value which controls a current conducted by a drive transistor 2 channel through a light emitting device 1; see, Figs. 2, 3, 4, [0018]-[0025], [0028]-[0030], [0034]; Kawabe describes a second switch transistor 4; see Fig. 4, [0018]-[0025], [0035]).
The motivation to combine presented prior applies equally here.
Regarding claim 52 (new), Uchino and Kawabe disclose the pixel circuit according to claim 51, wherein 
the second switch transistor is connected to the conductive path (Kawabe describes a second switch transistor 4 connected to a conductive path between a drive transistor 2 and an anode of light emitting device 1; see Fig. 4, [0018]-[0025], [0035]).
The motivation to combine presented prior applies equally here.
Regarding claim 53 (new), Uchino and Kawabe disclose the pixel circuit according to claim 49, wherein 
the switching circuit further includes a second switch transistor connected between the gate terminal of the drive transistor and one of the first and second terminals of the drive transistor, and wherein the gate terminal of the drive transistor is capacitively coupled to the data line such that while the second switch transistor is turned on and a ramp voltage is applied to the data line, a current is conveyed through the drive transistor, the second switch transistor, and across a programming capacitor while the gate terminal of the drive transistor adjusts according to the conveyed current (Kawabe describes a transistor 3 gate controlled by a selection line 9 to program a pixel 15 by charging a storage or programming capacitor 6 from data line 8 through a coupling capacitor 7 to a value which controls a current conducted by a drive transistor 2 channel through a light emitting device 1; see, Figs. 2, 3, 4, [0018]-[0025], [0028]-[0030], [0034]; Kawabe describes a second switch transistor 4 connected to a conductive path between a drive transistor 2 and an anode of light emitting device 1; see Fig. 4, [0018]-[0025], [0035]; Kawabe describes a current conveyed through a second switch transistor 4; see [0021]). 
The motivation to combine presented prior applies equally here. 

Claims 54-55 are rejected under 35 USC § 103 as being unpatentable over Uchino (Uchino; Katsuhide et al., US 20070057873 A1) in view of Choi (Choi, Sang-Moo, US 20090225011 A1). 
Regarding claim 54 (new), Uchino discloses the pixel circuit according to claim 45. 
Uchino differs from the instant invention in that Uchino does not a disclose: a storage capacitor connected between a drive transistor gate and a fixed reference voltage source, as might be implied by the phrase “wherein a first terminal of a storage capacitor of the pixel circuit is connected to the gate terminal of the drive transistor and a second terminal of the storage capacitor connected to a stable voltage to allow the storage capacitor to be charged according to programming information”. 
However, in an analogous field of endeavor, Choi discloses a pixel circuit (Choi see [0003]) containing 
a storage capacitor Cst connected between a drive transistor M2 gate and a fixed reference voltage source ELVDD (Choi; see Fig. 8, [0085]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Uchino’s display system pixel circuit containing a drive transistor controlling current through a light emitting device, and a feedback capacitor reducing current variations, with Choi’s pixel circuit containing a storage capacitor connected between a drive transistor gate and a fixed reference voltage source, especially when considering the motivation to modify Uchino with Choi arising from the stated desire to provide an organic light emitting display using a pixel capable of compensating for the degradation of an organic light emitting diode (Choi; see [0014]-[0015]). 
Regarding claim 55 (new), Uchino discloses the pixel circuit according to claim 45. 
Uchino differs from the instant invention in that Uchino does not a disclose: a storage capacitor connected between a drive transistor gate and a fixed reference voltage source, as might be implied by the phrase “wherein a first terminal of a storage capacitor of the pixel circuit is connected to the gate terminal of the drive transistor and a second terminal of the storage capacitor is connected to a power supply line”.
However, in an analogous field of endeavor, Choi discloses a pixel circuit (Choi see [0003]) containing 
a storage capacitor Cst connected between a drive transistor M2 gate and a power supply voltage ELVDD (Choi; see Fig. 8, [0085]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Uchino’s display system pixel circuit containing a drive transistor controlling current through a light emitting device, and a feedback capacitor reducing current variations, with Choi’s pixel circuit containing a storage capacitor connected between a drive transistor gate and a power supply voltage ELVDD, especially when considering the motivation to modify Uchino with Choi arising from the stated desire to provide an organic light emitting display using a pixel capable of compensating for the degradation of an organic light emitting diode (Choi; see [0014]-[0015]). 

Allowable Subject Matter
Claims 60-62 are allowed over the art of record.
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing structural and functional features are a reset capacitor connected between a first terminal of a drive transistor and a gate of a first switch transistor for resetting the drive transistor, when these structural and functional features are considered with all other structural and functional features in each of the respective claims. 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Iida; Yukihito et al., US 20080158110 A1, describing a pixel circuit connected to a data line and containing a capacitor storing a programming voltage connected between a drive transistor’s gate terminal and Vcc, the programming voltage controlling the current flowing from the drive transistor through a light emitting device, and containing compensation capacitor also acting as a feedback capacitor connected between a drive transistor gate and output terminal (Fig. 7), but does not describe a reset capacitor connected between a first terminal of a drive transistor and a gate of a first switch transistor for resetting the drive transistor, when these structural and functional features are considered with all other structural and functional features in each of the respective claims; 
Toyomura; Naobumi et al., US 20080198103 A1, describing a pixel circuit connected to a data line and an emission control circuit, containing a capacitor storing a programming voltage connected to a drive transistor’s gate terminal, the programming voltage controlling the current flowing from the drive transistor through a light emitting device, the capacitor also acting as a feedback capacitor connected between a drive transistor gate and output terminal (see Fig. 2), but does not describe a reset capacitor connected between a first terminal of a drive transistor and a gate of a first switch transistor for resetting the drive transistor, when these structural and functional features are considered with all other structural and functional features in each of the respective claims; 
Yamamoto; Tetsuro et al., US 20080278464 A1, describing a pixel circuit connected to a data line and an emission control circuit, containing a capacitor storing a programming voltage connected to a drive transistor’s gate terminal, the programming voltage controlling the current flowing from the drive transistor through a light emitting device, the capacitor also acting as a feedback capacitor connected between a drive transistor gate and output terminal (see Figs, 2, 6), but does not describe a reset capacitor connected between a first terminal of a drive transistor and a gate of a first switch transistor for resetting the drive transistor, when these structural and functional features are considered with all other structural and functional features in each of the respective claims; 
Inoue; Yasuo et al., US 20100177126 A1, describing a pixel circuit connected to a data line and an emission control circuit, containing a capacitor storing a programming voltage connected to a drive transistor’s gate terminal, the programming voltage controlling the current flowing from the drive transistor through a light emitting device, the capacitor also acting as a feedback capacitor connected between a drive transistor gate and output terminal (see Fig. 4), but does not describe a reset capacitor connected between a first terminal of a drive transistor and a gate of a first switch transistor for resetting the drive transistor, when these structural and functional features are considered with all other structural and functional features in each of the respective claims;  
Dupont; Benoit et al., US 20100252717 A1, escribing a pixel circuit containing a reset capacitor (see Fig. 1), but does not describe a reset capacitor connected between a first terminal of a drive transistor and a gate of a first switch transistor for resetting the drive transistor, when these structural and functional features are considered with all other structural and functional features in each of the respective claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693